Citation Nr: 0029015	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  96-19 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a right 
shoulder disability, currently assigned a 20 percent 
evaluation.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right eye disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the claim of entitlement to an evaluation in 
excess of 20 percent for a right shoulder disability and 
declined to reopen the claim of entitlement to service 
connection for a right eye disorder based on a finding that 
new and material evidence had not been submitted.

This case was previously before the Board in October 1997, at 
which time it was remanded for additional evidentiary 
development.  The development requested in that remand has 
been undertaken and the case now returns to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran's right shoulder disability is primarily 
manifested by subjective complaints of pain and voluntary 
restriction of motion.

2.  In an unappealed December 1965 rating decision, the RO 
denied a claim of entitlement to service connection for 
ptyergium of the right eye.

3.  Additional evidence submitted since the December 1965 RO 
decision does not 
bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the matter 
of whether the right eye pterygium, which existed prior to 
service, was permanently aggravated during the veteran's 
period of active service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a right shoulder disability have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(1999).

2.  Evidence received since the RO denied entitlement to 
service connection for pterygium of the right eye in December 
1965 is not new and material.  The veteran's claim is not 
reopened, and the 1965 decision of the RO is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased evaluation for a right 
shoulder disability.  He is also seeking to reopen a claim of 
entitlement to service connection for a right eye disorder. 

In the interest of clarity, the Board will separately analyze 
the issues on appeal.

1.  Entitlement to an increased evaluation for a right 
shoulder disability.

The Board notes at the outset that the veteran's right upper 
extremity is his dominant (major) extremity.


Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (1998); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991). 

The service medical records reflected that the veteran 
sustained a separated shoulder in April 1963.  By rating 
action of December 1965, the RO granted entitlement to 
service connection for residuals of acromio-clavicular 
separation of the right shoulder.  A 10 percent evaluation 
was assigned.  

In August 1994, the veteran filed a claim for an increased 
evaluation for his right shoulder disability.  By rating 
action of April 1995, the RO denied an evaluation in excess 
of 10 percent for the right shoulder disability.

In March 1996, the veteran presented testimony at a hearing 
held at the RO.  He testified that he was taking medication 
for pain in his right shoulder which had been prescribed by 
VA.  He stated that the pain was constant and that it 
radiated down his arm.  He also testified that he had popping 
in the shoulder, had trouble lifting over 10 pounds, and 
experienced frequent dislocations of the shoulder.  

A VA examination of the joints was conducted in April 1996.  
Physical examination showed 0 to 90 degrees of forward 
elevation and abduction of the shoulder.  He had 85 degrees 
of external and 90 degrees of internal rotation.  It was 
noted that the veteran carried the right arm with his hand to 
his side or in front of him as though he had very little use 
of the right shoulder.  X-ray films of the right shoulder 
showed asymmetry of the acromioclavicular joint and of the 
articular end of the clavicle, consistent with old trauma and 
that the glenohumeral joint within normal limits.  

By rating action of August 1996, a 20 percent disability 
evaluation was assigned.

The veteran presented testimony at a hearing held at the RO 
in April 1997.  He testified that he was not receiving 
treatment for his shoulder disability and had not been 
treated since the previous year, but had been prescribed 
medication by VA.  He stated that his symptoms included 
constant pain, lack of power in the hand and lack of grip, 
and an inability to raise his arm.  He also indicated that he 
was unable to extend his arm straight down without pain.  

The Board remanded this case in October 1997 so that, among 
other actions, the veteran could be accorded a VA orthopedic 
examination to determine the nature and severity of his 
service-connected right shoulder disability.

A VA examination of the joints was conducted in December 
1997.  The veteran complained of constant severe pain in the 
right shoulder and reported that he couldn't move or use the 
right arm.  The examiner indicated that the veteran was right 
handed.  Upon physical examination, the veteran was able to 
remove his coat and shirt without difficulty.  Prominence of 
the acromioclavicular joints bilaterally, described as 
symmetrical, was shown.  There was no evidence of subluxation 
or dislocation in comparing the right and left 
acromioclavicular joints.  There was no atrophy of the 
shoulder girdle, which the examiner indicated suggested that 
there was no evidence of disuse.  The examiner noted that 
when palpating the right shoulder the veteran reported 
experiencing pain, but the examiner indicated that there was 
no evidence of tenderness to palpation.  The examiner stated 
that there was no effusion and no swelling or true crepitus.  
Some popping of the right shoulder on motion, unaccompanied 
by crepitus or abnormal was reported.  

The physical examination also revealed active range of motion 
of 90 degrees in flexion and 90 degrees in abduction.  
External rotation of the shoulder to 80 degrees actively and 
45 degrees of internal rotation was shown.  Extension to 60 
degrees actively and 45 degrees of internal rotation actively 
was shown.  Passively, he could elevate the right shoulder to 
120 degrees in flexion and abduction.  Rotation internally 
and externally passively to 90 degrees was shown.  Adduction 
of the right shoulder passively to 90 degrees and extension 
to of the right shoulder to 60 degrees actively was reported.  
The examiner stated that during active and passive motions, 
the veteran expressed rather dramatic pain behavior and 
reaction to pain consisting of guarding and resistance to 
motion.  It was noted that he showed bracing, rubbing, 
grimacing and sighing.  The examiner noted that he watched 
the veteran put his shirt back on after the examination, at 
which time he easily elevated his shoulder to 160 degrees 
without any expression of pain.  X-ray films of the right 
shoulder showed subluxation of the right acromioclavicular 
joint as well as degenerative changes in that area.  

The VA examiner rendered a diagnosis of residuals of right 
acromioclavicular joint separation.  The examiner commented 
that during the examination, the veteran demonstrated a 
rather dramatic painful demeanor, which at times was quite 
severe.  The examiner pointed out that a painful demeanor was 
a learned behavior which was purely subjective.  The examiner 
also commented about the veteran's passive range of motion, 
pointing out that in the veteran's case, passive range of 
motion was voluntarily inhibited.  It was noted that he 
expressed pain at the point of inhibition and would not allow 
the examiner to move it any further.  The examiner opined 
that the veteran's limited passive range of motion as well as 
the limited active range of motion was a subjective 
limitation and did not represent an objective finding.

Relevant law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (1999).

The veteran's right shoulder disability is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  A 20 percent rating is warranted when 
arm motion is limited to shoulder level.  A 30 percent rating 
is warranted when motion of the major arm is limited midway 
between the side and shoulder level.  For a 40 percent rating 
to be warranted, the motion must be limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(1999).  Ranges of motion of the shoulder and arm are 
demonstrated in 38 C.F.R. § 4.71, Plate I.  Full shoulder 
forward flexion and abduction is from 0 to 180 degrees.  Full 
external rotation is to 90 degrees up and down.

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of review

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

As an initial matter, the Board concludes that the veteran's 
claim of entitlement to an increased rating for a right 
shoulder disability is well grounded within the meaning of 
the statutes and judicial construction.  See 38 U.S.C.A. § 
5107(a).  When a veteran claims that he has suffered an 
increase in disability, or that the symptoms of his 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  As noted above, this case 
was remanded by the Board in October 1997 for additional 
evidentiary development, which was completed by the RO.  
There is now sufficient medical and other evidence of record, 
the veteran has been provided with a VA examination and two 
hearings, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board wishes to emphasize that the evidentiary threshold 
for determining that a claim is well grounded is "low", 
meaning that it need only be demonstrated that a claim is 
plausible or capable of substantiation.  See Hensley v. West, 
212 F. 3d 1255, 1260 et seq. (Fed. Cir. 2000).  The standard 
of review for adjudicating a claim on its merits, set out in 
the paragraph immediately above, is necessarily higher.  All 
evidence, not just the veteran's statements, must be 
evaluated by the Board in a merits determination.  

Discussion

i.  Rating under the schedular criteria

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Board has examined all diagnostic codes pertinent to the 
shoulder.  There is no evidence that the veteran has ever 
been diagnosed with ankylosis of the shoulder. Thus, 38 
C.F.R. § 4.71a, Diagnostic Code 5200 is not for application.  
Additionally, there is no also evidence indicating that the 
veteran has impairment in the humerus.  Thus, the Board finds 
that 38 C.F.R. § 4.71a, Diagnostic Code 5202 does not apply.  
The maximum rating for impairment of the clavicle and scapula 
is 20 percent, so assignment of a disability rating under 
that Diagnostic Code would provide no advantage to the 
veteran.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (1999).
Thus the Board believes that the veteran is mort 
appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5201[limitation of motion of arm], which is consistent with 
the symptoms of the service-connected right shoulder 
disability.

In order for the veteran to receive a disability rating 
greater than the currently assigned 20 percent for the right 
shoulder disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5201, the disability picture would need to approximate a 
finding that his right shoulder motion was limited to midway 
between the side and shoulder.  Such a finding has not been 
demonstrated by the recent clinical evidence.  In particular, 
the December 1997 VA examination demonstrated that the 
veteran had active range of motion of 90 degrees in flexion, 
and 90 degrees in abduction, external rotation of 80 degrees, 
and internal rotation of 45 degrees.  The most recent medical 
evidence is demonstrative of, at most, the currently assigned 
20 percent disability rating.  The earlier medical evidence, 
in particular the April 1966 VA examination report, does not 
present a different disability picture.

The Board further points out with concern that the December 
1997 VA examiner specifically noted that, notwithstanding the 
veteran's statements that he could not use his right arm, he 
dressed and undressed without difficulty and in the process 
elevated his arm to 160 degrees without any expression of 
pain.  During the examination proper, on the other hand, the 
veteran expressed dramatic pain behavior which the examiner 
made clear was "a learned behavior".  The examiner also 
made it clear that the veteran voluntarily limited the motion 
of his shoulder during the examination.   

The Board points out that while a veteran's assertions are 
presumed to be credible for the limited purpose of 
ascertaining whether the claim is well grounded, the 
presumption of credibility does not extend beyond this 
predicate determination.  See Chipego v. Brown, 4 Vet. App. 
102, 104-105 (1993).  In evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

In this case, the Board finds that the veteran's statements 
concerning the claimed severity of his service-connected 
right shoulder disability are outweighed by the objective 
medical evidence, in particular the observations of the 
December 1997 examining physician before and after the 
examination proper.  The Board also notes an element of 
exaggeration and theatricality in the veteran's presentations 
to examiners, which was observed not only by the December 
1997 examiner but also the April 1996 examiner, who noted 
that the veteran presented in a way which conveyed that he 
had little use of the right shoulder, while objective 
physical examination demonstrated otherwise.  Although the 
Board has no reason to doubt than some shoulder pathology 
exists, it does not find credible the veteran's statements 
concerning the alleged severity of his service-connected 
disability.

In short, for the reasons and bases expressed above the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to an increased disability 
rating for his service-connected left shoulder disability.

Esteban considerations

The Board notes that X-rays of the veteran's right shoulder 
taken in December 1997 showed degenerative joint disease 
changes.  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.
  
As discussed above, the veteran's right shoulder disorder is 
currently rated under Diagnostic Code 5201, which provides 
for evaluation of limitation of motion of the shoulder.  The 
terms of Diagnostic Code 5003 refer specifically to X-ray 
findings and limitation of motion "under the appropriate 
diagnostic codes for the specific joint or joints involved.  
The note attached to Diagnostic Code 5003 provides that 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.  

In a precedent opinion, the General Counsel concluded that 
the reference to "DC 5200 etc." specifically made under the 
provisions of Diagnostic Code 5003 associates Diagnostic Code 
5003 with the diagnostic codes involving limitation of 
motion.  See VAOPGCPREC 23-97.  Since Diagnostic Code 5201 is 
among those codes, the Board finds that a separate evaluation 
for arthritis of the right shoulder amy not be assigned.

De Luca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (1999) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Board has considered the application of 38 C.F.R. §§ 4.40 
and 4.45 in light of the Court's ruling in DeLuca, and has 
determined that an additional evaluation for pain and 
limitation of function under these codes is not appropriate.  
Although the veteran has consistently reported pain on 
motion, in December 1997 the examiner noted that the veteran 
demonstrated "rather dramatic painful demeanor" and that 
passive motion testing was voluntarily inhibited by the 
veteran.  The examiner also observed that when putting his 
shirt on following the examination, the veteran was able to 
elevate his shoulder in flexion to nearly 160 degrees (well 
above that demonstrated during the objective examination) 
without any expression of pain.  The examiner also in effect 
questioned the veteran's effort upon objective examination, 
opining that the veteran's limited passive range of motion as 
well as the limited active range of motion was a subjective 
limitation and did not represent an objective finding.  In 
essence, the examiner's findings and comments indicate that 
the veteran's expressions of pain were exaggerated.  As noted 
above the Board finds the veteran's statements concerning the 
alleged severity of his pain no be of little credibility in 
light of what transpired during the December 1997 VA 
examination.  As noted above, further, similar behavior was 
identified at an earlier VA examination, when the veteran 
held his right arm in such a way as to convey that it was of 
little use when the objective examination findings conveyed a 
different story.  The Board finds no basis for the assignment 
of an additional evaluation for pain and limitation of 
function under 38 C.F.R. §§ 4.40 and 4.45.

In summary, the Board finds that the competent and probative 
evidence of record does not support the assignment of an 
evaluation in excess of 20 percent for a right shoulder 
disability.  The benefit sought on appeal is accordingly 
denied. 

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a claim of entitlement to 
service connection for a right eye disorder.

Applicable Law and Regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may be established for disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty, or for aggravation of 
preexisting injuries suffered or disease contracted in line 
of duty.  38 U.S.C.A. § 1110.  

A veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where a pre-
service disability underwent an increase in severity during 
wartime service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1999).

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. 7105; 38 C.F.R. 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. 20.200.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
3.156 (1999).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

In Hodge, it was observed that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  The law 
provides that evidence proffered by the appellant to reopen 
his claim is presumed credible for the limited purpose of 
ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).  

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(Court).  See Elkins v. West, 12 Vet. App. 209 (1999).  Under 
the Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the Board must determine whether, based upon all the 
evidence of record in support of the claim, the claim as 
reopened (as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. 5107(a) (West 1991). Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim, but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. 5107(b) (West 1991) has 
been fulfilled.  See Winters v. West, 12 Vet. App. 203 
(1999).


In sum, in the analysis of whether to reopen a previously and 
finally denied claim, 
VA must first determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, VA must 
determine whether, based upon all the evidence of record in 
support of the claim the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, VA may then proceed to evaluate the merits of 
the claim but only after ensuring that its statutory duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999), Winters v. West, 12 
Vet. App. 203 (1999), vacated and remanded on other grounds, 
__F.3d __, (No. 99-7108, Fed.Cir. July 26, 2000).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

The service medical records show that upon physical 
examinations conducted in February and November 1961 for 
enlistment purposes, an abnormality of the eyes, described as 
bilateral pterygium encroaching on the cornea, was noted.  In 
the November 1961 examination report it was noted that there 
was no interference with vision.  The November 1961 
examination report showed that both distant and near vision 
were 20/20 bilaterally.  The records show that that the 
veteran was seen in the dispensary due to eye problems, 
specifically pterygium in February 1963.  The symptoms at 
that time consisted of irritation of the right eye, increased 
in the light and redness.  Visual acuity was reported as 
20/25 in the right eye and 20/20 in the left eye.

The service medical records show that the veteran was 
hospitalized on May 28, 1963 due to a ptyergium on the nasal 
side of the right eye.  The history indicated that 4 to 5 
years previously, the veteran had noticed a red spot on his 
eye and progressively a small mass of tissue started growing.   
The veteran complained of redness and itching in the right 
eye were shown.  An operation for removal of pterygium of the 
right eye was performed.  The veteran was discharged on June 
10, 1963 at which time a diagnosis of pterygium on the nasal 
side of the right eye, of undetermined cause was made.  At 
the time of discharge the veteran's vision was 20/20 
bilaterally and it was noted that he was completely healed.  
Upon separation examination conducted in October 1963, 
clinical evaluation of the eyes was abnormal due to pterygium 
of the inner canthus of the right eye extending 1.5 mm over 
the cornea.  Distant vision was reported to be 20/20 
bilaterally.  

A VA examination was conducted in December 1965, at which 
time the findings included an adequately excised pterygium 
with no recurrence.  Vision at 20 feet was 20/30 in the right 
eye corrected to 20/20.  Vision at 15 feet was 15/15.

By rating action of December 1965, the RO denied entitlement 
to service connection for pterygium of the right eye, 
operated.  The veteran was notified of the denial of that 
claim in January 1966.   That determination was not appealed.

In August 1981, the veteran filed a claim of entitlement to 
service connection for blindness of the right eye.  In 
correspondence from the RO dated in August 1981, the veteran 
was informed that this claim had been previously denied in 
January 1966 and that new and material evidence would have to 
be submitted in order to reopen the claim. 

VA records show that in March 1982, the veteran was 
hospitalized due to unrelated conditions.  At that time it 
was noted that the veteran was "unsighted" in the right eye 
and that the iris was scarred and gray appearing.  

In March 1983, the veteran filed to reopen his claim of 
entitlement to service connection for a right eye disorder.  
He stated that he began losing vision in 1964 and was treated 
by VA at that time, and that he lost all sight in 1966.

In August 1994, the veteran filed to reopen the claim of 
entitlement to service connection for a right eye disorder, 
indicating that he was completely blind in the right eye.  By 
rating action of April 1995, the RO determined that new and 
material evidence had not been submitted with which to reopen 
the claim.

In March 1996, the veteran presented testimony at a hearing 
held at the RO.  He testified that surgery on the right eye 
was performed in 1963 during service due to a growth on the 
eye.  He indicated that immediately thereafter he experienced 
problems including light sensitivity and decreased vision.  
He stated that he completely lost vision in the right eye in 
1969 or 1970.  

The veteran was seen for an eye evaluation in April 1996.  
The history indicated he had surgery on the right eye during 
service due to a growth, and that vision gradually 
deteriorated thereafter to the point that he had total 
blindness of the right eye in approximately 1968.  An 
examination of the right eye revealed no light perception 
either corrected or uncorrected.  Diagnoses of pterygium of 
the right eye, status post excision in service, recurrence 
documented in service and phthisis bulbi of the right eye of 
unknown etiology. 

By rating action of August 1996, the RO determined that new 
and material evidence had not been submitted with which to 
reopen the claim of entitlement to service connection for a 
right eye disorder. 

VA medical records dated from 1981 to 1994 were received in 
May 1997.  In June 1981 it was noted that the veteran had 
lost his right eye at the age of 28 due to shot gun pellets.  
A July 1982 record indicated that the veteran was totally 
blind in the right eye, allegedly due to trauma.  

The veteran presented testimony at a second hearing held at 
the RO in April 1997.  He testified that doctors he had seen 
before related his eye problems to eye surgery performed 
during service.  He stated that in 1996 an eye doctor in 
Dallas, Texas had told him that pterygium was causing his 
blindness.  The veteran stated that his sight started fading 
in 1965 or 1966.  He stated that he had never had an injury 
to the eye.  He testified that during service, prior to the 
1963 surgery, he experienced light sensitivity for which he 
was issued shades, but did not have visual problems.  

Analysis

The evidence which was before the RO in December 1965 has 
been summarized above.  In brief, the service medical records 
included an entrance examination performed in November 1961 
at which time it was noted that the veteran had bilateral 
pterygium encroaching on the cornea and not interfering with 
vision.  In  May 1963 an operation for removal of pterygium 
of the right eye was performed. Upon separation examination 
conducted in October 1963, clinical evaluation of the eyes 
was abnormal due to pterygium of the inner canthus of the 
right eye extending 1.5 mm over the cornea.  Distant vision 
was reported to be 20/20 bilaterally.  A VA examination was 
conducted in December 1965, at which time the findings 
included an adequately excised pterygium with no recurrence.  
Vision at 20 feet was 20/30 in the right eye corrected to 
20/20.  Vision at 15 feet was 15/15.

By rating action of December 1965, the RO denied entitlement 
to service connection for pterygium of the right eye

The evidence submitted since the December 1965 RO denial 
primarily consists of  VA medical records dated from 1981 to 
1994, a VA examination conducted in April 1996 and hearing 
testimony presented by the veteran in March 1996 and April 
1997.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
evidence submitted since the December 1965 denial of the 
claim may be considered new as it is not merely cumulative, 
but largely relates to the veteran's post-service status with 
respect to his eyes.  

The pertinent question then is whether the evidence submitted 
since the December 1965 denial of the claim is material; i.e. 
whether such evidence by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 

The VA medical records dated from 1981 to 1994 indicated that 
the veteran experienced post-service right eye problems; 
however, there was no indication in those records that the 
eye problems were permanently aggravated as a result of the 
veteran's service.  The VA examination conducted in April 
1996 simply gave a picture of the veteran's symptomatology, 
without reference to whether his eye disorder which existed 
prior to service was aggravated therein.  This evidence is 
not material in that it does not relate the veteran's eye 
problems to his service.  In Morton v. Principi, 3 Vet. App. 
508 (1992), the Court held that medical records describing 
the veteran's current condition are not material to the issue 
of service connection and are not sufficient to reopen a 
claim for service connection based on new and material 
evidence.  

The veteran's 1996 and 1997 hearing testimony is not new and 
material as to the matter of whether his pre-existing right 
eye disorder was aggravated during service.  Therein he 
essentially maintained that his right eye disorder was 
permanently aggravated during service.  In essence, this 
constitutes a repetition of previously-advanced contentions.  
Moreover, lay assertions of medical causation cannot suffice 
as new and material evidence to reopen a claim.  See Hickson 
v. West, 11 Vet. App. 374, 378 (1998); see also Moray v. 
Brown, 5 Vet. App. 211 (1993), [lay persons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection]; Routen v. Brown, 10 Vet. App. 183, 186, (1997) 
[the Court specifically stated: "lay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C. 5108."]
  
In his 1997 testimony, the veteran stated that in 1996, an 
eye doctor in Dallas, Texas had told him that pterygium was 
causing his blindness.  However, the connection between what 
a physician said and the layman's account of what the 
physician purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute "medical" evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995). 

The Board notes in passing that, although not germane to the 
above analysis, the additional evidence includes medical 
reports which indicate that the veteran lost vision in his 
right eye to buckshot in approximately 1966, three years 
after he left service.

In short, to date the veteran has submitted no new and 
material evidence pertaining to his claim of entitlement to 
service connection for a right eye disorder which existed 
prior to service.  Specifically, the evidence submitted does 
not address the material issue of whether the veteran's right 
eye disorder, which pre-existed service, underwent a 
permanent increase in severity due to service.   Therefore, 
the Board finds that the additional evidence which was 
submitted by the veteran as to this matter does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
has not been submitted, and the claim is not reopened.  The 
benefit sought on appeal remains denied.

Additional Matter

When a claim is not well grounded, the VA does not have a 
statutory duty to assist a veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  However, the 
VA may be obligated to advise the claimant of the evidence 
needed to complete the application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the VA has previously advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette, supra.

In Graves v. Brown, 8 Vet. App. 522 (1996), the Court 
extended the Robinette analysis to situations, such as the 
instant case, in which new and material evidence is needed to 
complete an application for VA benefits.  The Court in Graves 
held that when a veteran has made an application to reopen a 
claim and the Secretary is on notice of evidence which may 
prove to be new and material but has not been submitted with 
the application, the Secretary has a duty under section 5103 
to inform the claimant of the evidence that is "necessary to 
complete the application."  8 Vet. App. at 525.

By this decision, the Board informs the veteran of the type 
of evidence needed to reopen his claim for service 
connection.


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
right shoulder disability is denied.  

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a right 
eye disorder, the benefit sought on appeal is denied.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 

